ACCEPTED
                                                                               14-DCV-218252
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                        12/29/2014 9:47:43 AM
                                                                          CHRISTOPHER PRINE
                                                                                       CLERK

                     NO. 01-14-01018-CV

                                                FILED IN
             IN THE COURT OF APPEALS     1st COURT OF APPEALS
          FOR THE FIRST DISTRICT OF TEXAS HOUSTON, TEXAS
                  HOUSTON, TEXAS         12/29/2014 9:47:43 AM
                                                     CHRISTOPHER A. PRINE
                                                            Clerk
         RICKY D. PARKER AND JAMES MYERS
                           Appellant
                        v.

   SCHLUMBERGER TECHNOLOGY CORPORATION
                     Appellee

                      Interlocutory Appeal
from the 268th Judicial District Court of Fort Bend County, Texas
                  Cause No. 14-DCV-218252

EMERGENCY MOTION TO STAY TRIAL COURT ORDER


                     Levon G. Hovnatanian
                    State Bar No. 10059825
                  hovnatanian@mdjwlaw.com
                         Kevin G. Cain
                    State Bar No. 24012371
                      cain@mdjwlaw.com
                      W. Jackson Wisdom
                    State Bar No. 21804025
                    wisdom@mdjwlaw.com
                        James M. Cleary
                    State Bar No. 00783838
                     cleary@mdjwlaw.com
                 MARTIN, DISIERE, JEFFERSON &
                        WISDOM, L.L.P.
                     808 Travis, 20TH Floor
                     Houston, Texas 77002
                  (713) 632-1700 – Telephone
                  (713) 222-0101 – Facsimile

                               1
TO THE HONORABLE COURT OF APPEALS:

      On December 10, 2014, Judge Brady G. Elliott denied Defendants’ Motion

to Compel Arbitration. See attached Appendix A. On December 18, 2014, Judge

Brady G. Elliot granted Plaintiffs’ Application for Temporary Injunction. See

attached Appendix B. Defendants have a filed a notice of interlocutory appeal

with this Court. However, during the pendency of this appeal, Defendants seek

from this Court emergency interim relief from the Temporary Injunction Order and

the denial of the Motion to Compel Arbitration.

      During the pendency of an appeal, this Court is authorized to grant

temporary relief. Tex. R. App. P. 10. Defendants seek to stay the portion of the

Temporary Injunction Order prohibiting Defendants from working, the portion of

the Temporary Injunction Order setting the trial for March 17, 2015, and other

discovery instruments pending a ruling on the merits.

      On September 9, 2011, Ricky Parker (“Parker”) and Parker Energy Services

Company (now known as Parker Close Out Company) entered into the Asset

Purchase Agreement (“APA”) with Production Wireline and Cased Hole Services

Group, LLC.1 Schlumberger is the successor-in-interest, by merger, of Production




1
      The APA was admitted at the temporary injunction hearing. However, it was
      admitted under seal, and therefore, is not attached to this motion. The APA will
      be a part of the record filed with this Court.

                                          2
Wireline and Cased Hole Services Group, LLC. Accordingly, Schlumberger is

bound by the APA.

      The APA specifically provides that “any controversy, dispute or claim

arising under or in connection with this Agreement (including, without limitation,

the existence, validity, interpretation or breach hereof or and any claim based upon

contract, tort o[r] statute) shall be resolved by binding arbitration, to be held in

Houston, Texas pursuant to the Federal Arbitration Act and in accordance with the

prevailing Commercial Rules of the American Arbitration Association.”           The

“controversy, dispute [and] claim[s]” which are the subject matter of the

Appellee’s Petition, arose, at least in part, under or in connection with the APA.

Some of the claims asserted by Schlumberger in the Petition have also been

asserted by Schlumberger as a breach of the APA, in a demand letter dated October

29, 2014 (“Demand Letter”) sent by Schlumberger to Parker Company and Parker.

See attached Appendix C. The Demand Letter also references James Myers and

the alleged conduct of Myers which is the subject matter of the Petition. The

Demand Letter references the APA no less than seventeen times and alleged

violations of the APA. Id.

      Parker was the sole stockholder of Parker Energy Services Company, the

Seller pursuant to the APA. Parker was also an officer, director and employee of

Parker Energy Services Company. Myers was an employee of Parker Energy



                                         3
Services Company.     Parker and Myers are within the definition of “Person”

contained in the APA and Myers is within the definition of “Affiliate” contained in

the APA. Id. Parker and Myers became employees of Schlumberger after the

closing of the transaction which was the subject matter of the APA.

      Pursuant to the APA, Schlumberger’s predecessor-in-interest acquired the

assets of Parker Energy Services Company.         Those assets included tangible

personal property and intellectual property. Schlumberger now claims that certain

tangible personal property was not delivered as required by the APA. See attached

Appendix D.

      The APA also included certain non-competition, non-solicitation and

confidentiality provisions. Schlumberger alleges that these provisions have been

breached. A provision of the APA required Myers to sign a Retention Bonus

Contract and an Intellectual Property, Confidential Information and Non-Compete

Agreement (“ICN Agreement”). Id. The Retention Bonus Contract and the ICN

Agreement were signed on September 10, 2011. The Retention Bonus Contact and

the   ICN     Agreement     contained    non-competition,    non-solicitation   and

confidentiality provisions that were substantially similar to those contained in the

APA. The Retention Bonus Contract and ICN Agreements are the subject matter

of the Appellee’s Petition. See attached Appendix D. And, the Retention Bonus




                                         4
Contract and ICN Agreements are referred to in the Demand Letter. See attached

Appendix C.

      In the Petition, Schlumberger claims that Parker tortiously interfered with

the Retention Bonus Contract and ICN Agreement between Schlumberger and

Myers. See attached Appendix D. Also, in the Petition, Schlumberger claims that

Parker and Myers, tortiously interfered with Schlumberger’s prospective business

relations. Id. Schlumberger further claims that Myers breached a fiduciary duty

owed to Schlumberger and that Parker aided and abetted the breach of that

fiduciary duty.   Id.   Schlumberger, further claims in the Petition that Myers

breached the Retention Bonus Contract and ICN Agreement and that Parker

breached the ICN Agreement. Id. In the Demand Letter, Schlumberger demanded

that Parker Company, Parker and Myers comply with the “obligations under [the]

agreements . . . signed which were referenced in the APA.” See attached Appendix

C. These “agreements” were the Retention Bonus Contract and ICN Agreement.

      On October 29, 2014, Schlumberger sent the Demand Letter to Parker

Company and Parker alleging breaches of the APA by Parker Company, Parker

and Myers. See attached Appendix C. In the letter, Schlumberger demanded that

Parker Company, Parker and Myers take certain action to cure the alleged breaches

of the APA. Id. And, in the letter, Schlumberger stated “if you fail to cure the

breaches of the [APA], the likely next step will be to proceed to arbitration under



                                        5
Section 12.3 of the [APA].” Id. So, Parker Company, Parker and Myers took the

“next step” and initiated the Arbitration.

      At the hearing on Defendants’ Motion to Compel Arbitration, the trial court

stated that he usually sets this kind of cases six months after granting a temporary

injunction. However, the unfounded Temporary Injunction Order set the trial for

this case less than three months from the date of signing the Temporary Injunction

Order. Appendix B. As such, because of the trial court’s unexplained effort to

hastily push this trial through, there is a sense of urgency to this already expedited

appeal.

      The order granting Schlumberger’s request for a temporary injunction

prohibits Parker and Myers from the following:

      6. Enjoined Parties shall not directly or indirectly work for, or assist
         (whether as an owner, employee, consultant, contractor or
         otherwise) any business or commercial operation of wireline, slick
         line and braided line operations in the counties set forth in
         Plaintiff’s Exhibit 74 which is attached.
      7. Enjoined Parties shall not solicit, contact, or accept wireline, slick
         line or braided line work and/or services, from the Established
         Customers of Schlumberger in the states of Oklahoma, Texas,
         Arkansas, Kansas, Pennsylvania, and Louisiana.
      8. Enjoined Parties shall not provide, or supervise, advise, manage or
         serve as a consultant for businesses who are performing wireline,
         slick line or braided line work for the Established Customers of
         Schlumberger in the states of Oklahoma, Texas, Arkansas, Kansas,
         Pennsylvania and Louisiana.

See attached Appendix B. This order effectively prevents Parker and Myers from

working and making a living. It is onerous and burdensome.

                                             6
      The claims asserted by Schlumberger in the Petition involve some, if not all,

of the factual allegations made in the Demand Letter. See attached Appendix C, D.

The claims asserted by Schlumberger against Myers, pursuant to the Retention

Bonus Contract and ICN Agreement, and against Parker, pursuant to the ICN

Agreement, involve some, if not all, of the same factual allegations found in

Schlumberger’s October 29, 2014 letter. Id. The factual allegations and claims

asserted in the Petition are intertwined with those asserted in the Demand Letter

and which are involved in the Arbitration. Id. Most, if not all, of the claims

asserted in the Petition arise under or in connection with the APA. See attached

Appendix D.

      The APA incorporates the Commercial Arbitration Rules of the American

Arbitration Association (“Rule” or “Rules”). As a result, Schlumberger agreed to

allow the arbitrator to resolve questions of arbitrability, and has in fact, litigated to

ensure that the arbitrator retains this right.        See Schlumberger Technology

Corporation v. Baker Hughes Incorporated, 355 S.W.3d 791, 802-803 (Tex.

App.—Houston [1st Dist.] 2011, no pet.) (incorporation of Rules is clear and

unmistakable evidence of intent to allow arbitrator to decide arbitrability issues)

(citing Burlington Res. Oil & Gas Co. v. San Juan Basin Royalty Trust, 249 S.W.
34, 4041 (Tex. App.—Houston [1st Dist.] 2007, pet. denied) and Haddock v.

Quinn, 287 S.W.3d 158, 172 (Tex. App.—Fort Worth, 2009, pet denied). AAA



                                           7
Rule 7(a) provides that the “arbitrator shall have the power to rule on his or her

own jurisdiction, including any objections, with respect to the existence, scope or

validity of the arbitration agreement.” Schlumberger, 355 S.W.3d at 803.

      The trial court took away the arbitrator’s decision of arbitrability and denied

the motion to compel arbitration while trying to rush through a trial date. This

Court will address these substantive issues on appeal.        However, during the

pendency of this appeal, Parker and Myers seek a stay of the trial date and the

discovery ongoing at this time. The trial date is a rush date that the parties should

not be compelled to prepare for when these matters should be resolved in

arbitration. Furthermore, discovery and rulings on discovery issues should be

conducted before the arbitrator. As such, it would be a waste of time and resources

to conduct discovery before the trial court now.

      Parker and Myers also seek a stay of the Temporary Injunction Order to the

extent that it prevents them from working and making a living. The Temporary

Injunction Order effectively prevents Parker and Myers from working and in

essence relegates them to sitting on a couch at home. As such, during the short

time that this Court is considering the interlocutory appeal, Parker and Myers

would ask this Court for a stay of the Temporary Injunction Order paragraphs 6

through 8 and allow them to return to work.




                                         8
                        CONCLUSION AND PRAYER

      Accordingly, Parker and Myers ask this Court to enter an order to stay the

trial date and ongoing discovery before the trial court while this interlocutory

appeal is under consideration. Furthermore, Parker and Myers ask this Court to

enter an order to stay paragraphs 6 through 8 of the Temporary Injunction Order

allowing Parker and Myers to return to work while this interlocutory appeal is

pending before this Court.

                              Respectfully submitted,
                              MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


                              By:    /s/ Kevin G. Cain
                                  Levon G. Hovnatanian
                                  State Bar No. 10059825
                                  hovnatanian@mdjwlaw.com
                                  Kevin G. Cain
                                  State Bar No. 24012371
                                  cain@mdjwlaw.com
                                  W. Jackson Wisdom
                                  State Bar No. 21804025
                                  wisdom@mdjwlaw.com
                                  James M. Cleary
                                  State Bar No. 00783838
                                  cleary@mdjwlaw.com
                              808 Travis, Suite 20th Floor
                              Houston, Texas 77002
                              (713) 632-1700 – Telephone
                              (713) 222-0101 – Facsimile

                              ATTORNEYS FOR APPELLANTS
                              RICKY D. PARKER AND JAMES MYERS



                                       9
                                CERTIFICATION
      The undersigned has reviewed the Emergency Motion To Stay Trial Court
Order and concluded that every factual statement in the petition is supported by
competent evidence included in the appendix or record. All documents attached as
an appendix to this motion will be included in the clerk’s record.

                                     /s/ Kevin G. Cain
                                   Kevin G. Cain




         CERTIFICATE OF COMPLIANCE WITH TEX. R. APP. P.
              52.10(a)/CERTIFICATE OF CONFERENCE

     This is to certify that appellants have notified all parties by e-mail that this
motion for temporary relief has been or will be filed. Counsel for appellee is
opposed.

                                   /s/ Kevin G. Cain
                                       Kevin G. Cain




                      CERTIFICATE OF COMPLIANCE
       This is to certify that this computer-generated Emergency Motion To Stay
Trial Court Order contains 1,653 words.

                                   /s/ Kevin G. Cain
                                   Kevin G. Cain

                                Dated: December 29, 2014




                                         10
                      CERTIFICATE OF CONFERENCE
      Counsel for Appellant has conferred with counsel for Appellee on December
23, 2014, and Appellee is opposed to this motion.


                                         /s/ Kevin G. Cain
                                       Kevin G. Cain




                         CERTIFICATE OF SERVICE
      I hereby certify that on this December 29, 2014, a true and correct copy of
the Emergency Motion To Stay Trial Court Order was sent by the method
indicated to the following individuals:

            Jeff Barnes                         Via Email: barnesj@jacksonlewis.com
            JACKSON LEWIS P.C.
            1415 Louisiana, Suite 3325
            Houston, Texas 77002

            Mr. William L. Davis                Via Email: davisw@jacksonlewis.com
            Jackson Lewis, P.C.
            500 N. Akard, Suite 2500
            Dallas, Texas 75201


                                         /s/ Kevin G. Cain
                                       Kevin G. Cain




                                           11
Appendix A
                                                                                                                         Filed
14— OW —218=                                                                                          12/10/2014 235:48 PM
ORDER                                                                                                 Annie Rebecca Elliott
                                                                                                                District Clerk
                                                                                                    Fort Bend County,Texas
                                                                                                   Denney Mescorro

1111 k11111111111
°413e6                                   CAUSE NO.14-DCV-218252


         SCHLUMBERGER TECHNOLOGY                                     IN THE DISTRICT COURT OF
         CORPORATION,
             Plaintig

                v.                                                   FORT BEND COUNTY,TEXAS

         RICKY D.PARKER and JAMES MYERS, §
             Defendants.                                                 268TH JUDICIAL DISTRICT

               ORDER DENYING DEFENDANTS'MOTION TO COMPEL ARBITRATION

                On December 5, 2014, came on before the Court Defendants' Motion to Compel

         Arbitration. The Court, having considered the motion, Plaintiff's response, the argument of

         counsel, and all other pleadings and evidence before it, finds that any claims arising under the

          Asset Purchase Agreement among Production Wireline and Cased Hole Services Group, LLC

         ("PWCHSG"), Parker Energy Services Company and Ricky D. Parker ("Parker") dated as of

          September 9, 2011 ("APA") must be arbitrated. The Court finds, however,that Plaintiff in this

          action is not bringing any claims against the Defendants under the APA. The Court also finds

          that any claims brought under the following agreements are not arbitrable: (a)the Intellectual

          Property, Confidential Information and NonCampeto Agreement between Plaintiff and Parker

          dated September 10, 2011, (b) the Intellectual Property, Confidential Information and Non-

          Compete Agreement between Plaintiff and James Myers ("Myers") dated September 10, 2011,

          and (c)the Retention Bonus Contract between PWCHSG and Myers dated September 15, 2011.

          In sum,the Court finds th        dants' Motion to Compel Arbitration should be DENIED.

          SIGNED THIS /9,day of



                                                                                                          ct alt, OVrict Clerit of fol
                                                                                                  id/CM,   do hereby certify tea.' the
                                                                                        Lifegoing is a b118, correct and full %Ay el ere
                                                                                        aisOxisoctt Wen set out as
                                                                                        the Div riot Court Fort Bendappears     of record in
                                                                                                                        County,Texas.
       ROUTED TO COURT                                                                  ThiVaday of                               20,
                                                                                                                            ,OUTMRS

                                                                                                     Wawa Vaiqu49?.
Appendix B
14-0CV-213252
IRO




                                                CAUSE NO. 14-DCV-218252                                  COPV
                SCHLUMBERGER TECHNOLOGY                                   IN THE DISTRICT COURT OF
                CORPORATION,

                       Plaintiff,

                v.                                                        FORT BEND COUNTY, TEXAS

                RICKY D.PARKER and JAMES MYERS,

                       Defendants.                                          Meth JUDICIAL DISTRICT

                                          TEMPORARY RESTRAINING ORDER

                               On this day, all legal prerequisites having been complied with came on for

                hearing Plaintiff Schlumberger Technology Corporation's Verified Application for Temporary

                Restraining Order against Defendants Ricky D. Parker and James Myers. Plaintiff appeared by

                and through its attorneys ofrecord. The hearing was held without notice to Defendants because

                immediate and irreparable injury, loss and further damage will result to Plaintiff before notice

                can be served and a hearing held.

                               Based on the Court's review of the Verified Application for Temporary

                Restraining Order and the argument of counsel for Plaintiff, the Court finds that the evidence

                establishes the elements necessary for the issuance of a temporary restraining order. Ricky

                Parker sold the assets of his business to Schlumberger. In connection with the sale, he was on

                notice that Defendant James Myers was required to sign a Retention Bonus Agreement at issue

                in this lawsuit. As part of the sale, Parker and Myers also entered into Intellectual Property,

                Confidential Information, and Non-Compete Agreement with Schlumberger (the "ICN

                Agreement"). The ICN Agreements contain detailed and specific definitions of Confidential

                Information.   Ricky Parker and James Myers agreed that they would not remove any

                Confidential Information from Schlumberger, that they would deliver all Confidential
Information to Schlumberger upon request, or upon termination of their employment, and that

they would make available to Schlumberger all data storage devices which contained

Confidential Information. The ICN Agreements further provide that Ricky Parker and James

Myers will not disclose or use any Confidential Information after their employment with

Schlumberger ended.        The ICN Agreements further provide that while employed by

Schlumberger, and for a period of one year after their employment with Schlumberger ended,

they would not directly or indirectly work for or assist, (whether as an owner, employee,

consultant, contractor or otherwise) any business or commercial operation whose business is in

direct or indirect competition with the area of Schlumberger's business in which they were

employed. James Myers and Ricky Parker had management responsibilities over wireline, slick

line and braided line operations in Oklahoma, Arkansas, Kansas, and Pennsylvania. Parker also

had management responsibilities over Texas and Louisiana. The one-year restriction provides

for an extension of time while they were breaching the restrictions. The agreements further

provide that they could request a waiver of certain restrictions ifthey did so in writing 45 days

prior to starting employment for which they were seeking a waiver. They never requested a

waiver.

               The ICN Agreements further provide that they would not directly or indirectly

recruit, hire, solicit or assist others in recruiting, hiring, or soliciting employees ofSchlumberger.

Schlumberger is only seeking to enforce this restriction with respect to employees ofthe Parker

Energy Services and Production Wireline business (which provided wireline, slick line and

braided line services) for which they worked prior to their resignation. The restrictions

contained in the ICN Agreements are reasonable.




                                                 2
               James Myers signed a Retention Bonus Contract with Production Wireline and

Cased Hole Services Group, LLC(the "Myers Retention Agreement"). Pursuantto the terms of

the Retention Bonus Agreement, Myers was paid money in connection with the sale of the

business and his agreement to remain employed for a period of two years after he signed the

agreement. He also agreed not to use or disclose Confidential Information, and return all

documents, email communications, computer data and other Company materials, whether or not

they contain Confidential Information, upon the separation from employment with the Company

or upon request. Myers further agreed that during his employment with Schlumberger and for a

period ofone year after his employment ended,he would not:

                      (a)     Solicit, contact, or accept work, which was the same or

substantially similar to the work and/or services performed by him for the Company,from clients

ofthe Company with whom he had business dealings during his employment with the Company.

                      (b)     Solicit, recruit, encourage, hire or assist any other person or entity

to solicit, recruit, encourage or hire for employment any employee or independent contractor of

the Company to work for a competitor.

                      (c)     Directly or indirectly own, manage, operate, control, be employed

by, be a consultant for, or perform anyjob functions for, any business that is in competition with

the Company.

               The Courtfinds that these restrictions are reasonable.

               Ricky Parker resigned from Schlumberger on October 2, 2013. He began

breaching his ICN agreement within the one year following his resignation. He formed a

competing business,PWL LLC,on April 7,2014. He purchased trucks for use in the competing

business and began to publish photos ofthe trucks using social media indicating his readiness to




                                                3
service clients. Schlumberger confronted James Myers regarding what he knew about the

competing business and he claimed to have no knowledge, and also confirmed that he would not

go to work for the competing business. Contrary to his representations, James Myers was

recruiting Schlumberger's employees to go to work for the competing business. Ricky Parker

took delivery ofthe trucks and began having Schlumberger employees, while still employed by

Schlumberger and during working hours, come to the new business location. GPS tracking has

confirmed thatthey were driving Schlumberger vehicles while at the competing business.

              James Myers also began going to the new business location, while still employed

by Schlumberger, during business hours. He was also using a Schlumberger vehicle. He also

worked with Parker to obtain offers of employment for Schlumberger employees and set up a

meeting with Schlumberger employees to present the offers. On September 16,2014, with offer

letters in hand, and the meeting set up, James Myers tendered his resignation to Schlumberger,

shortly before the meeting with the Schlumberger employees to whom offers were going to be

made. The terms ofthe offers required the Schlumberger employees to immediately resign with

no notice. Ricky Parker and James Myers' intent in having Schlumberger employees rdsign with

no notice was to have them all leave en masse so that Schlumberger would be unable to service

customers. Ricky Parker and James Myers would then offer the services oftheir new company

to the Schlumberger customers.

              James Myers informed Schlumberger that he was retiring. He did not retire and

has continued working for Parker's new business. He solicited a Schlumberger's customer. He

did so after orchestrating the resignation of a number of Schlumberger employees, ostensibly to

be able to tell the customer that Schlumberger no longer had enough employees to service the

customer's business.



                                              4
                                                                   AWN




              While still employed by Schlumberger, James Myers was telling Schlumberger

customers and sales representatives that Schlumberger could not take on new work. Another

customer was solicited and made the decision to move its business because Myers and Parker

had hired away the employees the customer wanted working its wells. The breaches, both during

Myers' employment and during the one-year non-compete period of Myers' and Parker's ICN

Agreements, were intended to divert the business to the new business operated by Myers and

Parker. Further, the business name used by them,"PW"and "Professional Wireline" is similar

to the name used by Schlumberger — Production Wireline.

              Schlumberger took reasonable steps to protect its confidential information.

Among other things, employees must agree to the Business Ethics Policy, Confidentiality and

Information Security Policy, Conflict of Interest Policy, Data Privacy and Protection Policy,

Intellectual Property Policy, and the Non-Disclosure Agreement. Computers are also password

protected and access to confidential information is restricted. In addition to these policies,

employees sign the above-referenced agreements. Schlumberger has attempted to prevent

employees from using its confidential information for personal gain, or disclosing it to third

parties.

              Both Ricky Parker and James Myers were in management roles at Schlumberger

and also had extensive contact with Schlumberger customers. They had extensive access to, and

used, Confidential Information as defined in the agreements at issue. Access and use was

necessary for them to secure business for Schlumberger, staff the jobs, and service the

customers. They also visited customers, learned their business needs and preferences, and

communicated with other Schlumberger managers and sales representative regarding strategies




                                              5
                                   1.4141,P.




        for developing business. They were both the beneficiaries of the goodwill Schlumberger

        developed with existing customers.

                       The Court concludes that it is probable that Defendants have breached their

        common law duties and agreements with Schlumberger, and that it is probable that Defendants

        will continue to breach their agreements unless immediately restrained.

                       The Court further finds that immediate and irreparable injury,loss, or damage will

        result to Plaintiff before notice can be served and a hearing held unless Defendants are

        immediately restrained.

                       It is, therefore ORDERED, ADJUDGED,and DECREED that James Myers and

        Ricky Parker, their employer, employees, agents, representatives and/or affiliated and related

        entities acting in active concert with them who receive actual or constructive notice ofthis Order

        be restrained and enjoined from:

                             (a)           Retaining, concealing, moving, or sharing with others any of

        Schhunberger's equipment, property, documents, reports, files, books, records, or Confidential

        Information.

                             (b)           Deleting or destroying any Confidential Information contained on

        any computer, phone, disc, data storage device, email account, or cloud storage.

                             (c)           Failing to provide to Schlumberger, as required by paragraph 4 of

        the ICN Agreements, access to computers or other electronic data storage devices containing

        Company Confidential Information;

                             (d)           Directly or indirectly working for, or assisting (whether as an

        owner, employee, consultant, contractor or otherwise)any business or commercial operations of




oaf
 c't
1 (IA                                                      6
wireline, slick line and braided line operations in Oklahoma, Arkansas, Kansas, Pennsylvania,

Texas or Louisiana;

                       (e)     Disclosing Confidential Information to any third party;

                       (f)     Using Schlumberger's Confidential Information;

                       (g)     Directly or indirectly recruit, hire, solicit or assist others in

recruiting, hiring, or soliciting employees of Schlumberger who worked in the Parker Energy

Services and Production Wireline business (which provided wireline, slick line and braided line

services); and

                       (h)     Soliciting, contacting, or accept working, which was the same or

substantially similar to the work and/or services performed by them for Schlumberger, from

clients of Schlumberger with whom they had business dealings during their employment with

Schlumberger.

                 This Order will remain in effect until the date of the hearing set below, not to

exceed fourteen(14)days after the entry ofthis Order unless further ordered by this Court.

                 IT IS FURTHER ORDERED that Plaintiff and Defendants shall appear before

this honorable Court on Octoberttil2014, at Ifi/Pg'clock,AAm.,in the courtroom ofthe above

named district court of Fort Bend County, Texas, to then and there show cause, if any, why a

temporary injunction should not be issued enjoining Defendants from engaging in the activities

described above.

                 The CLERK of this court IS DIRECTED to issue a show cause notice to

Defendants to appear at this temporary injunction hearing.




                                                7
                                    IT IS FURTHER ORDERED that before the clerk issues this temporary

               restraining order, Plaintiff shall execute and file with the clerk oftCourt a bond or deposit of

               cash or check in conformity with the law in the amount of                  <69

                                    IT IS FURTHER ORDERED that the clerk ofthis Court, after approving the bond
                                                                                                               the
               executed and filed by Plaintiff, shall issue a temporary restraining order in conformity with

               laws and the terms ofthis Order.




                                     SIGNED on this     day of October    ,2014, at   X'clocket..m.


                                                                                         1.,/,
                                                                1          ;
                                                                           )711 /47




I, Annie Rebecca Elliott, District Clerk of Fort Bend
County, Texas, do hereby certify that the
foregoing is a true, correct and full copy of the
instrument herein set out as appears of record in
the s ict Court9f,
This     _day of Qt.
                  ,
                     ‘Fo             County, Texas.
                                           ,zoizfr                                              FILED
                 ONE REBECCA EWOTT,DISTRICT CLERK                                                   OCT 0 a 20I4
                                                                                              AT     5:00        P M.
                       VAN-euetA                                    8                                                         (4/111.
                   DANNAY MASCORRO                                                             Oak Diekiciduit,FaBondCo.,TX
Appendix C
 Oct. 29. 2014 11:1 4 AM                                                                                    No. 0029 P. 2
                                              Representing Management Exclusively inQtkplace Law and Related Litigation
                                             Jackson Lewis P.C.   ALIANY.NY          GRANO WILDS,!it!   OAK CA             ILALEIG/LCHIEHAII,WC
                                                                  ALIRITMAOUP..MI    GREENVILLE.SC      WV ORLEANS,4       RAMO CITY.SD

Jackson lewis                                  SOO NAM Akita
                                                   Suits 2500
                                            Man.Taos 75201
                                                                  ATLANTA.GA
                                                                  Aunv,TX
                                                                  MALIU1011;1:0
                                                                                     HARTFORD.CT
                                                                                     MUMS,TX
                                                                                    INIMANAPOLli,DI
                                                                                                        WM Toil;ivy
                                                                                                        NORTOTX,VA
                                                                                                        OMAHA.IX
                                                                                                                           MOW OND.VA
                                                                                                                           SACRAMENTO,CA
                                                                                                                           SAINT Lellh.SW
                   Attorneys at Law          td 214 5204440       ESENINGH.141,nt   JACKSONVILLE.FL     OUNCE COUNTY.CA    LOS=GO.CA
                                             Fax 214 E20.2008     ROSTON,11A        LAS MAL NV          ORLANDO.           SAN IRANOSCO.CA
                                        VevratjacksonSois.gosn    OCICACO.rt.       LONG ISLAND.NY      OVERLAND PARK.K1   SAN MAK PR
                                                                  CINCINNATL CH     LOS ANGELES.CA      PHILADELPHIA.PA    SEATTLT.17A
                                                                  CLEVELAND.OH       MEMPHIS.TN         MOM.AZ             STAMFORD,CT
                                                                  DAUM.TX            MIAI.G.Ft          PrfTSZURCH.M       TAMPA.FL
                                                                  ImYTOK OH          AOLWASSIX          POATLAMD.Oti       WASHINGTON.DC REGION
                                                                  OtTAMR.CO         1,0NITEAPOW.        P0471110UTIL       WISTIT WINS.NV
   MY Dina DIAL IS: 972.718.3297                                  ormorr.ku         )4014AISTOWNAI      CROVEDENCE.*I
   MY EMAIL ADDUSS DAVSSVOMDCSLINIXWILCOM




                                              October 29,2014


   VIA CERTIFIED IVIAIL
   RETURN RECEIPT REOUESTED
   Parker Close Out Company
   Attention: Ricky D.Parker
   P. O.Box 181000
   Fort Smith, AR 72918

                                                                  RE:      Asset Purchase Agreement Among
                                                                           Production Wireline and Cased Hold
                                                                           Services Group, L.L.C., Parker
                                                                           Energy Services Company and Ricky
                                                                           D.Parker

   Dear Mr. Parker.

            As you know, you entered into the above-referenced Asset Purchase Agreement on
   September 9, 2011 (the "APA"). The purpose ofthis letter is to request specific performance of
   certain portions of the APA, and provide you with an opportunity to cure breaches of other
   portions ofthe APA.

          Page 4 of the APA contains a definition of Purchased Intellectual Property. Section 2.1
   describes the Purchased Assets, which includes Purchased Intellectual Property, supplies used in
   connection with the Business, and goodwill. Section 2.5(b) sets forth your obligations to take
   the necessary steps after the Closing to insure that the Schlumberger obtained the full benefit of
   the Purchased Assets,Purchased Intellectual Property,and goodwill.

           With respect to Purchased Intellectual Property, we have learned that your new business
   is using a deceptively similar name to the trade name you sold in the Asset Purchase Agreement.
   Of immediate concern is work done for one or more Schlumberger clients when your new
   business likely did not have a master service agreement in place. Schlumberger needs to review
   the records relating to all work performed by your new business venture to date along with the
   master service agreements to insure compliance with Section 7.10 ofthe Agreement. Demand is
   hereby made to tender those records to Schlumberger for review.
 Oct. 29. 2014 11:12AM                                                             No. 0029 P. 3



Jackson lewis                                                                         Ricky Parker
                                                                                  October 29,2014
                  I Atrornqs at Law                                                         Page 2



          Further, the domain name www.parkerenergvservices.com and related email accounts
   were supposed to be transferred to Schlumberger. Although the domain name was transferred,
  the mail exchanger (MX) record is still pointing to mail servers hosted by GoDaddy.com
  (secureserver.net) and this has not been transferred to Schlumberger as required by the APA.
   We have reason to believe that your employees have sent and received einails using this domain
  for the benefit of your new business. You have therefore failed to comply with the APA. The
  mail accounts are hosted by GoDaddy.com and Schlumberger does not have access to it as a
  result of your breach of the APA. Immediate steps need to be taken to preserve all electronic
  data, including emails, relating to this domain name. Nothing can be deleted or any evidence of
  its use destroyed. Further, steps need to be taken to transfer ownership ofthe email accounts to
  Schlumberger. In order to avoid any further use or potential destruction of evidence,
  Schlumberger also must be provided immediately with the GoDaddy customer ID number
  (and/or username) and password. This will enable us to get a list of all the email accounts and
  change the password on these email accounts.

           With respect to tools and equipment, we have previously identified some of the missing
   tools. Although the investigation is ongoing, we have attached a list of additional missing
   equipment. Further, with respect to the tool boxes in the truck used by Mr. Myers, those were
   Purchased Assets on Schedule 3.3 of the Agreement and must be returned along with all of the
   tools contained in the boxes. Demand is hereby made for the immediate return of all tools and
   equipment.

         As can be seen from Section 2.7 and Schedule 2.7, a large portion of the purchase price
  was allocated to goodwill. Demand is hereby made that you cease all activities which interfere
  with Schlumberger receiving the full value of the goodwill purchased from you. This would
  include making sure that James Myers, Brian Cook, Isaac Dees, Bobby Driver, Jeffery Billings,
  Kirk Gaither, Daniel Harrison, Jeremy Harrison, Richard Parker, Clint Slavens,James Carpenter,
  and Chad Walker comply with their obligations under their agreements they signed which were
  referenced in the APA.

          Paragraph 2.5(b) of the APA provides that from time to time following the Closing, you
  must take further actions necessary to assure that Schlumberger received all properties, rights,
  remedies, and privileges intended to be conveyed under the APA. Failure to take the steps set
  forth above will be a breach of this provision of the APA. Please respond no later than
  November 3,2014, regarding steps that will be taken to cure the breaches of the Agreement. If
  you fail to cure the breaches of the Agreement, the likely next step will be to proceed to
  arbitration under Section 12.3 ofthe Agreement.
 Oct. 29. 2014 1':12Aki                                      No. 0029 P. 4



Jackson lewis                                                   Ricky Parker
                                                            October 29,2014
                  Attorneys at Law                                   Page 3



                                       Sincerely,

                                       JACKSON LEWIS,P.C.


                                        sr
                                       Wham L. Davis

   WLD:eh
   Enclosure

   cc:   VIA FACSIMILE: 479-782-9460
         Jones, Jackson & Moll,PLC
         Attention: Mark Moll
         P. O. Box 2023
         401 N.7th Street
         Fort Smith, AR 72902
Appendix D
                                                                                                                   Flied
                                                                                                 10/8/2014 5:06:23 PM
                                                                                               Annie Rebecca Elliott
                                                                                                          District Clerk
                                                                                              Fort Bend County, Texas
                                                                                             Denney Mascorro

                                 CAUSE NO14-DCV-218252


SCHLU        I   R TECHNOLOGY                                IN THE DISTRICT COURT OF
CORP          ON,



v.                                                           FORT BEND COUNTY, TEXAS

RICK                            ES MYERS,
                                                    Fort Bend County - 268th Judicial District Court
       Defendal                                                           JUDICIAL DISTRICT


     PLAINTIFF'S OR              PEILTION AND APPLICATION FOR TEMPORARY
             REST                 KIER = ND TEMPORARY INJUNCTION

              Plaintiff Scl ui berger Te•hn•logy Corporation ("Schlumberger") files this

action against Defendants                                         Myers, former employees of

Schlumberger, and would show the court as

                           I.    DIS

              1.      Schlumberger intends     co     uct disc, er under Level 3 of Rule 190.4 of

the Texas Rules of Civil Procedure, subject how                         dited discovery sought in

connection with the temporary injunctive reliefto                            eves it is entitled.

                                       II. PARTIES

              2.      Schlumberger is a corporation with 1, ri        pale      of business at 300

Schlumberger Drive, Sugar Land, Texas,77478.

              3.      Ricky Parker is a resident of the state of Arka                           erved

with process at his residence, 12034 Ridgefield Drive, Fort Smith, Arkin

              4.      James Myers is a resident of the state of Oklahoma,                        rved

with process at his residence, 30645 West San Bios Road, Kinta, Oklahoma,7455
                                          III. VENUE

                       Venue is proper in Fort Bend County, Texas, because it is the county in

which         f's principal office is located in. TEX. Civ. PRAC.& REM. CODE § 15.002. Venue

is is proper as a result        e exclusive venue provision in the contracts at issue in this case,

wh       ecify Foi         ounty as the appropriate venue.

                                          IV. FACTS

A.      Ricky P         ells his      mess and agrees to have employees sign Retention Bonus
        A reel

               6.     On           mber 9, 2011, Ricky Parker entered into an Asset Purchase

Agreement(the "APA                           ii line and Cased Hole Services Group, LLC("PW")

to sell the assets of his bus                   gy Services Company. Having signed the APA,

Ricky Parker was put on not                                     equired that employees James O.

Myers, Carlus W. Call, and Jeremy N. P                               nus Contracts. Ricky Parker

knew of the terms of the Retention Bon is Contr                         required to be signed was

attached to the APA as Exhibit C. PW was          equent         ed into Schlumberger. The trade

mine and all domain names using Parker Energy                             .operty of Schlumberger

and the business was operated as Parker Energy Services                      ompa

B.      Ricky Parker and James Myers sign                                            Confidential
        Information, and Non-Compete Agreement

               7.      The APA further put Ricky Parker on                                 y other

employee who joined Schlumberger following the sale of his business,                        ree to

Schlumberger's policies and agreements. On September 10, 2011,                              Jai

Myers entered into Intellectual Property, Confidential Information,                               ete

Agreements with Schhtmberger (the "ICN Agreement"). True and correct cop               of the ICN

Agreements are attached as Exhibits A and B, and incorporated herein by reference. The ICN


                                                 2
Agreements contain detailed and specific definitions of Confidential Information. Ricky Parker

and James              agreed that they would not remove any Confidential Information from

Schlu         r, that they would deliver all Confidential Information to Schlumberger upon

re        or upon terns            of their employment, and that they would make available to

Sch       erger al     at     torage devices which contained Confidential Information. The ICN

Agreem                            hat Ricky Parker and James Myers will not disclose or use any

Confidential In             on afte •   ieir employment with Schlumberger ended.           The ICN

Agreements further provide              bile employed by Schlumberger, and for a period of one year

after their employmet                             d d, they would not directly or indirectly work for

or assist, whether as an ow                        isultant, contractor or otherwise any business or

commercial operation whos                                          ect competition with the area of

Schlumberger's business in which they we                               ear restriction provides for an

extension of time for the period of                                         was in breach of those

agreements. James Myers and Ricky Par                                  responsibilities over wireline,

slick line and braided line operations in Oklahoma                         and Pennsylvania. Parker

also had management responsibilities over Texas and                              one-year restriction

provides for an extension of time while they were brea                        ioi3 Thy agreements


further provide that they could request a. waiver of certain res                 did so in writing 45

days prior to starting employment for which they were seeking a                               ested a

waiver.

                8.          The ICN Agreements further provide that they

indirectly recruit, hire, solicit or assist others in recruiting, hiring, or solici ng a plo .es of

Schlumberger.        Schlumberger is only seeking to enforce this restriction win respect to




                                                    3
employees of the Parker Energy Services and Production Wireline business (which provided

wireline, slic        Id braided line services)for which they worked prior to their resignation.

                       Ricky Parker and James Myers agreed that the restrictions contained in the

IC     greements were re        ble.

         ames     •       ns a Retention Bonus Contract

                               templated by the APA, on September 15, 2011, James Myers

signed a Retent         ins Con        with Production Wireline and Cased Hole Services Group,

LLC (the "Myers Retentioi       gr ment"). A true and correct copy of this agreement is attached

hereto as Exhibit C                            y reference. Pursuant to the terms ofthe Retention

Bonus Agreement, Myers w                         1 amount of money in connection with the sale of

the business and his agreemei                          c or • .ei'od oftwo years after he signed the

agreement. He also agreed not to use                                  nformation, and to return all

documents, email communications, cot         er data                         materials, whether or not

they contain Confidential Information, upon            paratioi       mployment with the Company

or upon request. Myers further agreed that during                            h Schlumberger and for a

period of one year after his employment ended, he would

                       (a)     Solicit, contact, or acc           work, wh            Q     seine or

substantially similar to the work and/or services performed by                    mpany,from clients

ofthe Company with whom he had business dealings during his e                                 npany.

                       (b)     Solicit, recruit, encourage, hire or assist                      entity

to solicit, recruit, encourage or hire for employment any employee or in                   ntrac

the Company to work for a competitor. This restriction for purposes of the req est                 ctive

relief is limited to the employees of Parker Energy Services and Production Wir me business




                                                  4
(which provided wireline, slick line and braided line services) with whom James Myers had

dealings, or         whom he had access to Confidential Information, while employed by

Schlu

                                 irectly or indirectly own, manage, operate, control, be employed

by, a consulta           r perform any job functions for, any business that is in competition with

the Coin

                         yers         that these restrictions were reasonable. He further agreed

that the payment of the bon     in ey was conditioned upon his complying with these restrictions

as written. He agree                          the enforceability of these restrictions, or if a court

found them to be unenforce                      be entitled to the bonus money, and would repay

all bonus money previously                                      nus money and complied with its

obligations under the agreement.

               12.     Since Ricky Pai      was aw                         n Bonus Agreement as a

condition of the sale of the business and                          stantial amounts of money in

connection with the sale, he further agreed that the                    • sonable.

D.      Ricky Parker resigns from Schlumberger and                             business

               13.     Ricky Parker resigned from Schlut                             Ql-le formed

a competing business, PWL LLC, on April 7, 2014. He                   is       'do for use in the

competing business and began to publish photos of the trucks u                              ting his

readiness to service clients. (Exhibit E). Schlumberger confronted Jai                           what

he knew about the competing business and he claimed to have no knowle                     conf

that he would not go to work for the competing business. Contrary to h • re               se c tions,

Schlumberger learned that while still employed by Schlumberger, James Myers            as recruiting




                                                 5
Schlumberger's employees to go to work for the competing business. Ricky Parker took

delivery of           ks and began having Schlumberger employees, while still employed by

Schlu         r and during working hours, come to the new business location. GPS tracking has

co fir ned that they were       g Schlumberger vehicles while at the competing business.

               14           es Myers also began going to the new business location, while still

employe                        uring business hours. He was also using a Schlumberger vehicle.

He also worked         arker to bt in offers of employment for Schlumberger employees and set

up a meeting with Schlumb          mployees to present the offers. On September 16, 2014, with

offer letters in han                            up, James Myers tendered his resignation to

Schlumberger, shortly befo a Ze meeting w th the Schlumberger employees to whom offers

were going to be made.                                       1 the Schlumberger employees to

immediately resign with no notice.                                 es Myers' intent in having

Schlumberger employees resign with • notice w                         11 leave en masse so that

Schlumberger would be unable to service cu                        er and James Myers would then

offer the services of their new company to the Schl

                15.    James Myers informed Schlumbe                         retiring. He did not

retire and has continued working for Parker's new                                a    chlumberger

customer whose headquarters are in Texas. He did so Mei                        ie resignation of a

number of Schlumberger employees, ostensibly to be able to tell                            berger

no longer had enough employees to service the customer's business.

                16.    Schlumberger has also learned that while still empl

James Myers was telling Schlumberger customers and sales representatives         at         erger

could not take on new work. One of Schlumberger's customers confirmed that dt ring the one-




                                                6
year period covered by both Myers' and Parker's agreements, it had been solicited and had made

the decision          e its business because Myers and Parker had hired away the employees the

custo          ted working its wells. The breaches, both during Myers' employment and during

tl      e-year non-compe      p iod of Myers' and Parker's ICN Agreements, were intended to

div      le busine        e new business operated by Myers and Parker. Further, the business
                         LC
name u                             d "Professional Wireline" is similar to the name used by

Schlumberger            eton W       le. Upon information and belief, Defendants have used this

similar name to mislead               one customer into believing the same business would be

providing services.                               ave been able to immediately negotiate a Master

Services Agreement with th                          entity. As can be seen from Exhibit E,they are

already performing services                       lay b en       p .sible for them to do so without

violating the terms of their agreements.                                  d that Schlumberger property

was missing and made a demand for t          etum of                         e of the property has been

returned, but other property is still under inv        on. Jat           ers was essentially working for

Ricky Nu-ker's new business while still on Schlum                 a

E.      Schlumberger's efforts to protect its confident! 1            ormatiffi

                17.     As set forth in Exhibit D, Schlum er er requires mp           eo agree to a

number of policies to protect confidential information. Am                          gs, employees must

agree to the Business Ethics Policy, Confidentiality and Infonnat            'eat    Po ic , C flict of

Interest Policy, Data Privacy and Protection Policy, Intellectual Prop                            Non-

Disclosure Agreement. Computers are also password protected and                     ess to onfid tia

information is restricted. In addition to these policies, employees sign the abov                 enced




                                                   7
agreements. Schlumberger has attempted to prevent employees from using its confidential

information      Pe onal gain, or disclosing it to third parties.

F.         cl mbereer provided Ricky Parker and James Myers with access to confidential
            formation

                 18.        otl   icky Parker and James Myers were in management roles at

Schh nb         it and    o had xtensive contact with Schlumberger customers. They had extensive

access to, and used,                   Information as defined in the agreements at issue. Access and

use was neces            or them to      re business for Schlumberger, staff the jobs, and service the

customers. They also                  cos   • 11 rs, learned their business needs and preferences, and

communicated with of er Sc                           agers and sales representative regarding strategies

for developing business. 'I                                ene - ries of the goodwill Schlumberger

developed with existing custom

                                      V. C           'OT A 110111111411,

A.        Tortious interference with contract

                 19.       Schlumberger incorpo           is all       set forth above as if set forth at

length.

                20.        Ricky Parker knew that James            s entered       the Retention Bonus

Agreement and the ICN Agreement. He willfully at                          onally           red with those

agreements. His conduct is not justified or privileged. This int                   e p•       ately caused

injury to Schlumberger,for which Schlumberger incurred actual dt na                       • losst.   -Ie will

also be unjustly enriched by the interference. Accordingly, Schlumber                                  ages

including, but not limited to disgorgement of his gains, monetary benefits, an                 •




                                                      8
B.        Tortious interference with prospective business relationships

                         Schlumberger incorporates its allegations set forth above as if set forth at



                22.      Sc. in )erger had good business relationships with its customers, on

wh rn 't had spe            effort, and resources to develop and maintain. Staffing projects being

perform:h key personnel is essential for Schlumberger to maintain its

relationships wit its     stoiners    is reasonably likely that Schlumberger would have continued

to maintain these relations      s i the future based upon the good relationships it had enjoyed

with them in the past.                         ut these business relationships and staffing decisions

on projects for customers.                        nally interfered with Schlumberger's prospective

relationships with its custom                                    -chestrated their starting to work for

Defendants while still employed by Plaint                             resign with no notice to cause

Schlumberger problems servicing cust             Jame                     vetted business to the new

business venture.       Independently tortious         inlawfi         were committed during the

interference with these prospective relationships.

                 23.     Defendants' conduct is not just                       -d. This interference

proximately caused injury to Schlumberger, for which                                  a1     damages

and/or losses. Defendants will also be unjustly enriched                          nce. Accordingly,

Schlumberger seeks to recover its damages, including, but not                                 of their

gains, monetary benefits, and profits.

C.        Breach of contract

                 24.     Schlumberger incorporates its allegations set forth abo                 th at

length.




                                                  9
                25.    Ricky Parker started a competing business during the one-year period after

his employm = t       i Schlumberger ended. He also had James Myers recruiting employees of

Schlu         r for the competing business and diverting Schlumberger customers to the

co ip hug business. Jan        yers, while still employed by Schlumberger, began working for the

con       ng busin        began recruiting Schlumberger employees for the competing business.

They co                       erns oftheir contracts as set forth above. Schlumberger is entitled

to recover dama         ximatel ca ised by their conduct.

D.        Breach offiduciary a and dut oflo alt

                26.                          rates its allegations set forth above as if set forth at

length.


                27.    As an e                                  in charge of the operations of the

acquired business, Myers had a commo aw         ity to se            erger faithfully and honestly.

He wasplaced in positions of trust and confid                               As a manager, he was

entrusted with Company assets, customer rel      nships, = Zp    ees, and developing and retaining

business for Schlumberger. Myers breached th                               his fiduciary duties by

working with Ricky Parker on the competing business as                       letail a

                28.    Schlumberger is entitled to recove                               caused by his

conduct.

E.        Aiding and abetting breach offiduciary duty and duty ofloy

                29.    Schlumberger incorporates its allegations set for                       orth at

length.

                30.     As a former employee in a management role, and as                res   of his

knowledge of the terms of the APA, Ricky Parker knew that James Myers had a fiduciary duty



                                                10
and duties of loyalty to Schlumberger following the acquisition. Ricky Parker knew James

Myers was               positions of trust and confidence at Schlumberger. He knew Myers was

estrus          Company assets, customer relationships, employees, and developing and retaining

bu       ss for Schlumber        icky Parker aided and abetted Janies Myers in breaching James

My,       duty oflo   ty id his fiduciary duties as set forth in more detail above.

                                 eager is entitled to recover damages proximately caused by his

conduct.

                                     . ATTORNEYS'FEES

                32.                             aches of agreements by the former Schlumberger

employees, including but n t united to tie Defendants, Schlumberger has been required to

engage the undersigned atton                                     ts have been made. Schlumberger

is entitled to recover its attorneys' fees pu                        of the Texas Civil Practice &

Remedies Code.

                               VII. EXEMP

                33.     The conduct complained of h                     and done with malice, with

the intent to harm Schlumberger. Defendants we e gr                           d acted with reckless

disregard and conscious indifference to the rights of Sc                                  is therefore

entitled to recover exemplary damages from Defendants.

  VIII. RE I UEST FOR EMERGENCY AND PERMANEN                                                 EF

                34.     Unless immediately restrained, Ricky Parker                               will

continue to cause irreparable harm to Schlumberger for which there is

law, including, without limitation, loss of existing customers, loss of business • port           loss

of employees, loss of goodwill and business reputation, and loss of confidential       rmation and

trade secrets. Money damages cannot adequately compensate Schlumberger. As a result,


                                                 11
Schlumberger seeks a temporary restraining order until a date set for hearing (not to exceed

fourteen day ro a ie date of the order) and, after notice and a hearing, a temporary injunction

preve          icky Parker and James Myers from further breaching their contracts until a trial on

th ii rits. A temporar res •aining order and temporary injunction are necessary to preserve

Sch        erger's r       nding a trial on the merits and are warranted by the plain language and

requires                        t.

                         here is     ubstantial likelihood that Schlumberger will prevail on the

merits. Ricky Parker and ai           Myers have violated the terms of their contracts by their

conduct set forth abo

                 36.    The t re tened injur to Schlumberger outweighs any possible damage to

Ricky Parker quid James Myt,                                    simply require them to live up to

their obligations under the contracts. The,                         sums of money in connection

with the sale ofthe business and ancil •     Zetentio                      t as consideration for their

complying with the terms oftheir agreement

                 37.    The public interest is served                        protects Schlumberger's

confidential information and goodwill.

                 38.    Schlumberger is entitled to a t                              r   •, temporary

injunction, and permanent injunction restraining Ricky Parker <      art         ers from:

                        (a)     Retaining, concealing, moving, o                               any of

Schlumberger's equipment, property, documents, reports, files, boo                               pany

Confidential Information.

                        (b)    Deleting or destroying any Company Confid itial a ifo             ation

contained on any computer, phone, disc, data storage device, email account, or clou storage.




                                                 12
                        (c)       Failing to provide to Schlumberger, as required by paragraph 4 of

the ICN Agr            s, access to computers or other electronic data storage devices containing

Corn          nfidential Information;

                        (cl         erectly or indirectly working for, or assisting (whether as an

owl er, mployee on            taut, contractor or otherwise) any business or commercial operations of

wireline,                          d line operations in Oklahoma, Arkansas, Kansas, Pennsylvania,

Texas or Louisi

                        (e)        ri   osing Company Confidential Information to any third party;

                                                    Confidential Information;

                        (g)          rectly or i id rectly recruit, hire, solicit or assist others in

recruiting, hiring, or solicitin                                  who worked in the Parker Energy

Services and Production Wireline business                              ne, slick line and braided line

services); and

                        (h)       Soliciting, col                      work, which was the same or

substantially similar to the work and/or services                              for the Company, from

clients of the Company with whom they had business de                            employment with the

Company.

                 39.     To the extent, however, that the Cour          d nd       at Agreement to be

overbroad or unenforceable to any extent, Schlumberger ahem               ly                    Court

reform the Agreement as authorized by the Section 15.15(c) of                                  s and

Commerce Code.

                                  Ix. CONDITIONS PRECEDENT

                 40.     All conditions precedent to Schlumberger's claim for re ef has been

performed or have occurred, or were otherwise met, waived, or excused. Schlumberger is the


                                                    13
parent as well as an Affiliate ofPW within the definitions in Retention Bonus Agreement, and is

entitled to en         e terms ofthat contract.

                                   X. RELIEF REQUESTED

                 41.    Sc in )erger seeks monetary relief of between $200,000 and $1,000,000

an no -monetar

                                 Schlumberger respectfully requests that this Court:

                                       a temporary restraining order enjoining Ricky Parker from

the conduct set orth above;

                                                  -ary restraining order enjoining James Myers from

the conduct set forth above;

                        (c)                                       •ary injunction as requested above

pending a trial on the merits;

                        (d)      After a t    n the m                     anent injunction and order

specific performance ofthe Agreement as re

                        (c)      Award Schlumberger                  s—an costs of suit; and

                        (f)      Grant Schlumberger all oth                    d in equity, to which

Schlumberger may be entitled.




                                                    14
Respectfully submitted,

/s/JeffBarnes
Jeff Barnes
State Bar No. 24045452
barnesi@iacksonlewis.com
JACKSON LEWIS P.C.
 1415 Louisiana, Suite 3325
Houston, Texas 77002-7332
P11: (713)650-0404
FX: (713)650-0405

and

Willigun L. Davis, Esq.
State Bar No. 05563800
           acksonlewis.com
   CKSON LEWIS P.C.
  0 N. Akard, Suite 2500
  alla • T-     5201
                  00
                  08

 rTORN                    AINTIFF
SCHL                       HNOLOGY
          ATI




  15
                                            VERIFICATION

STATE              AS
                                   §
             OF BEXAR              §



                                   undersigned authority, on this day personally appeared Michael

Yarbrough of Schl                      hnology Corporation, who being by me duly sworn, upon his

oath stated th           fully co        nt and duly authorized to make this verification on behalf of

Schlumberger Technol                         , that he has read the foregoing Plaintiff's Original

Petition and Applicatt•n for                       raining Order and Temporary Injunction, and the

facts stated in paragraphs                          wit         ersonal knowledge and are true and

correct to the best of his knowl




       SUBSCRIBED AND SWORN to before                                     ed authority, on this P7-

day of October/54014.




              fil6HELLESIWOOD
             MY COMMISSION EXPIRES
        cs       September5,2016                  Notary    blic in an

                                                  My Commission Expires:                         5p0



                                                      6